Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of metal layers comprising a first metal layer located on said front surface and connected to doped regions on the front surface of the silicon substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-7 and 11-16 are rejected rejected under 35 U.S.C. 103 as being unpatentable over by Takao (US 2004/0137701 A1) in view of Samoilov et al. (US 2010/0187557 A1).
Regarding independent claim 1: Takao teaches (e.g., Figs. 1-8B, including annotated Figure 5 below) a semiconductor device comprising: 
a silicon substrate ([0055]:10) having a front surface (annotated Fig. 5: 10_f) and a back surface (annotated Fig. 5: 10_b); 
a metal layer ([0048]: 11) located on said front surface;
a through silicon via (TSV) ([0049]: 20) extending through said silicon substrate from said back surface to said front surface (see annotated Fig. 5),
wherein said TSV is directly connected at one end to said metal layer (as shown in annotated Fig. 5, TSV 20 is directly connected at one end to said metal layer 11); and
a redistribution layer (RDL) ([0050]: 21) connected to another end of said TSV (as shown in annotated Fig. 5), 
wherein said RDL (21) is embedded in said back surface of said silicon substrate (said RDL 21 is embedded in said back surface 10_f of said silicon substrate 10, as shown in annotated Fig. 5).

    PNG
    media_image1.png
    631
    1097
    media_image1.png
    Greyscale

Takao des not expressly teach that 
a plurality of metal layers comprising located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device.
Samoilov teaches (e.g., Fig. 3) a semiconductor comprising a plurality of metals ([0033]-[0034]: 304: barrier/seed layers and 306) comprising a first metal layer ([00]-[0031]: 102),
connected to doped regions ([0031]: diodes are formed by doped regions) on the front surface of the silicon substrate ([0030]: region of substrate 112 near device 111) to form semiconductor structures of the semiconductor device (Fig. 3, CMOS device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Takao, the device comprising a plurality of metal layers comprising a first metal layer located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device, as taught by Samoilov, for the benefit of preventing metal form the via structure to diffuse through the underlayer device.
Regarding claim 3: Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, 
Takao as modified by Samoilov teaches that said TSV comprises a layer stack comprising at least an isolation layer (Takao: [0049] and [0059]: 30) and a barrier layer (Takao: [0053] and [0063]: seed layer 18 and barrier metal not shown function as barrier layers between the inner conductive layer and the outer region) coating the walls of said hole and separating said copper layer from said silicon substrate (Samoilov: ([0033]-[0034]: 304: barrier/seed layers).
Regarding claim 4: Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, 
further comprising a protection layer (Takao: Fig. 8B; [0050]: layer 22 is a protection layer) covering copper in said RDL and TSV (Takao: as shown in Fig. 8B).
Regarding claim 5: Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 4, on which this claim depends,
wherein said protection layer comprises at least one passivation layer (Takao: [0050]: protection layer 22 functions as a passivation layer because by its presence, it passivates the underlying conductive layer by preventing it from reacting chemically with the external environment).
Regarding claim 6: Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
Takao as modified by Samoilov teaches that said semiconductor device is a complementary metal oxide semiconductor (Takao: CMOS) device and/or a Micro Electrical Mechanical Systems (MEMS) device (Takao: [0048]-[0054]: device formed with CMOS/MEMS technology; the resulting device meets the claimed limitation)/(Samoilov: Fig. 3, [0034]).
Regarding independent claim 7: Takao teaches (e.g., Figs. 1-8B, including annotated Figure 5 below) a method of forming a semiconductor device, the method comprising:
providing a silicon substrate ([0055]:10) having a front surface (annotated Fig. 5: 10_f) and a back surface (annotated Fig. 5: 10_b); 
forming a metal layer ([0048]: 11) on said front surface;
forming a through silicon via (TSV) (TSV) ([0049]: 20) extending through said silicon substrate from the back surface to the front surface (see annotated Fig. 5),
wherein said TSV is directly connected at one end to said metal layer (as shown in annotated Fig. 5, TSV 20 is directly connected at one end to said metal layer 11); and 
forming a redistribution layer (RDL) ([0050]: 21) connected to another end of said TSV (as shown in annotated Fig. 5),
wherein said RDL is embedded in said back surfaces of said silicon substrate (said RDL 21 is embedded in said back surface 10_f of said silicon substrate 10, as shown in annotated Fig. 5).


    PNG
    media_image1.png
    631
    1097
    media_image1.png
    Greyscale


Takao des not expressly teach that 
a plurality of metal layers comprising located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device.
Samoilov teaches (e.g., Fig. 3) a semiconductor comprising a plurality of metals ([0033]-[0034]: 304: barrier/seed layers and 306) comprising a first metal layer ([0030]-[0031]: 102),
connected to doped regions ([0031]: diodes are formed by doped regions) on the front surface of the silicon substrate ([0030]: region of substrate 112 near device 111) to form semiconductor structures of the semiconductor device (Fig. 3, CMOS device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Takao, the device comprising a plurality of metal layers comprising a first metal layer located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device, as taught by Samoilov, for the benefit of preventing metal form the via structure to diffuse through the underlayer device.
Regarding claim 11: Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends,
wherein said step of forming said RDL comprises: etching one more trenches (Takao: [0049]: 17) in said silicon substrate for forming metal lines and/or metal pads of said RDL (Takao: [0049]-[0051]); and filling said trenches with copper (Takao: [0051], [0060] and [0062]). 
Regarding claim 12: Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends,
further comprising performing a wet etch to remove excess copper (Takao: [0064]).
Regarding claim 13: Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends,
further comprising providing a protection layer (Takao: [0050]: layer 22 is a protection layer) covering copper in said RDL and TSV (Takao: as shown in Fig. 8B). 
Regarding claim 14: Takao and Samoilov teach the claim limitation of the method according to claim 13, on which this claim depends,
wherein said step of providing a protection layer comprises depositing at least one passivation layer (Takao: [0050]: protection layer 22 functions as a passivation layer because by its presence, it passivates the underlying conductive layer by preventing it from reacting chemically with the external environment).
Regarding claim 15: Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends,
wherein said metal layer is in a backend stack of said semiconductor device (Takao: As shown in Fig. 5, metal layer 11 is in a backend stack of said semiconductor device).
Regarding claim 16: Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends,
 forming a semiconductor device comprises forming a complementary metal oxide semiconductor (CMOS) device and/or a Micro Electrical Mechanical Systems (MEMS) device (Takao: [0048]-[0054]: device formed with CMOS/MEMS technology; the resulting device meets the claimed limitation).

Claims 1-3, 6-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Birner et al. (US 2017/0372985 A1) in view of Kuo (US 2015/0076694 A1),Takao (US 2004/0137701 A1) and Samoilov et al. (US 2010/0187557 A1).
Regarding independent claim 1: Birner teaches (e.g., Fig. 5) a semiconductor device comprising:
a silicon substrate ([0057]-[0059]: Fig. 5 describes in detail device 30 which is used in Figs. 2a-2b, but closer in structure to Fig. 2b using two layers; semiconductor substrate 48 includes a silicon wafer and the epitaxial layer 49 includes a silicon) having a front surface and a back surface ([0073]: a front surface 33; the rear surface is 32; note that what is designated as back in this reference (Birner et al. US 2017/0372985 A1) corresponds to what is designated as front in this application, see Paragraph [0023] of the instant application PGPub (US 2021/0087053 A1); thus examiner has swapped the front with the back to align with the proper structure; so, that in both cases, the trench is facing upward),
a metal layer ([0055]: 47 is a metal layer, for labeling purposes Fig. 2 has been used) located on said front surface (the front surface corresponds to the back surface in this reference; back and front are thus solely dependent of reference point); 
a through silicon via (TSV) ([0058]: 41) extending through said silicon substrate from said back surface to said front surface, 
wherein said TSV (41) is connected at one end to said metal layer (47); and 
a redistribution layer (RDL) ([0073]: conductive layer 71 includes a plurality of layers arranged on the walls of the TSV 70 between the conductive layer 71 and the substrate 31 acting as an adhesion promotion layer, a diffusion barrier and a seed layer, for example, Ti, TiN and a Cu seed layer; upper portion is a redistribution layer), 
Birner does not expressly teach that a plurality of metal layers located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device.
Alternatively, should the interpretation of TSV and RDL be different from what is intended, see below for additional disclosure introducing obviousness.
Birner does not expressly teach that said TSV is directly connected at one end to said metal layer; 
a redistribution layer (RDL) connected to another end of said TSV, and 
wherein said RDL is embedded in said back surface of said silicon substrate,
Kuo teaches (e.g., Figs. 2A-2D) a semiconductor device comprising a redistribution layer (RDL) ([0017]: 26) and a silicon substrate ([0017]: 2). 
Kuo further teaches that said RDL ([0017]: 26) is embedded in said back surface of said silicon substrate ([0017]: silicon substrate 2; the trenches 201, 202 and 203 are used to embed the RDL 26 in said back surface of substrate 2).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Birner, the device wherein the RDL is embedded in said back surface of said silicon substrate, as taught by Kuo, for the advantage of protecting the bulk of the redistribution layers from the external upper environment.
Furthermore, it would have been obvious because all the claimed elements (redistribution layers, trenches) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention or effective filling date. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Takao teaches (e.g., Figs. 1-8B, including annotated Figure 5 below) a semiconductor device comprising: 
a silicon substrate ([0055]:10) having a front surface (annotated Fig. 5: 10_f) and a back surface (annotated Fig. 5: 10_b); 
a metal layer ([0048]: 11) located on said front surface;
a through silicon via (TSV) ([0049]: 20) extending through said silicon substrate from said back surface to said front surface (see annotated Fig. 5),
wherein said TSV is directly connected at one end to said metal layer (as shown in annotated Fig. 5, TSV 20 is directly connected at one end to said metal layer 11); and
a redistribution layer (RDL) ([0050]: 21) connected to another end of said TSV (as shown in annotated Fig. 5).
In addition, Takao does teach that said RDL (21) is embedded in said back surface of said silicon substrate (said RDL 21 is embedded in said back surface 10_f of said silicon substrate 10, as shown in annotated Fig. 5).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Birner as modified by Kuo, the device comprising an RDL embedded in said silicon substrate, wherein said TSV is directly connected at one end to said metal layer; and a redistribution layer (RDL) connected to another end of said TSV, as taught by Takao, for the benefit of reducing the contact resistance of the interconnection structure by using the same material for both the RDL and the TSV structure.
Samoilov teaches (e.g., Fig. 3) a semiconductor comprising a plurality of metals ([0033]-[0034]: 304: barrier/seed layers and 306) comprising a first metal layer ([0030]-[0031]: 102),
connected to doped regions ([0031]: diodes are formed by doped regions) on the front surface of the silicon substrate ([0030]: region of substrate 112 near device 111) to form semiconductor structures of the semiconductor device (Fig. 3, CMOS device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Takao, the device comprising a plurality of metal layers comprising a first metal layer located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device, as taught by Samoilov, for the benefit of preventing metal form the via structure to diffuse through the underlayer device.
Regarding claim 2: Birner, Kuo, Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein said TSV comprises a hole and a layer of copper (Birner: [0053]: layer 43), and wherein said layer of copper does not completely fill said hole (Birner: [0073]: there is a gap 73 and said layer of copper does not completely fill said hole). 
Regarding claim 3: Birner, Kuo, Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein said TSV comprises a layer stack comprising at least a barrier layer (Briner: [0073]: conductive layer 71; a plurality of layers are arranged on the walls of the TSV 70 between the conductive layer 71 and the substrate 31 acting as an adhesion promotion layer, a diffusion barrier and a seed layer, for example, Ti, TiN and a Cu seed layer) coating the walls of said hole and separating said copper layer from said silicon substrate (Briner: [0073]: conductive layer 71; a plurality of layers are arranged on the walls of the TSV 70 between the conductive layer 71 and the substrate 31 acting as an adhesion promotion layer, a diffusion barrier and a seed layer, for example, Ti, TiN and a Cu seed layer).
Birner does not expressly teach said TSV comprises an isolation layer.
Kuo teaches (e.g., Figs.2A-2D) a semiconductor device comprising a redistribution layer (RDL) ([0017]: 26), a silicon substrate ([0017]: 2) and a through silicon via TSV ([0017]: 25). 
Kuo further teaches that said TSV ([0017]: 25) comprises an isolation layer ([0017]: 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the TSV of Birner, the isolation layer, as taught by Kuo, for the benefit of protecting the substrate from unwanted metal contamination and formation of unwanted silicide material that would negatively affect the via conductive resistance.
Regarding claim 6: Birner, Kuo, Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
wherein said semiconductor device is a complementary metal oxide semiconductor (CMOS) device and/or a Micro Electrical Mechanical Systems (MEMS) device (Birner: [0070] and [0072]-[0073]: the device is formed using a CMOS technology device).
Regarding independent claim 7: Birner teaches (e.g., Fig. 5) a method of forming a semiconductor device, the method comprising: 
providing a silicon substrate ([0057]-[0059]: Fig. 5 describes in detail device 30 which is used in Figs. 2a-2b, but closer in structure to Fig. 2b using two layers; semiconductor substrate 48 includes a silicon wafer and the epitaxial layer 49 includes a silicon) having a front surface and a back surface ([0073]: a front surface 33; the rear surface is 32; note that what is designated as back in this reference (Birner et al. US 2017/0372985 A1) corresponds to what is designated as front in this application, see Paragraph [0023] of the instant application PGPub (US 2021/0087053 A1); thus examiner has swapped the front with the back to align with the proper structure; so, that in both cases, the trench is facing upward);
forming a metal layer ([0055]: 47 is a metal layer, for labeling purposes Fig. 2 has been used) on said front surface (the front surface corresponds to the back surface in this reference; back and front are thus solely dependent of reference point); 
forming a through silicon via (TSV) extending through said silicon substrate from the back surface to the front surface, 
wherein said TSV (TSV) ([0058]: 41) is connected at one end to said metal layer (47); and 
forming a redistribution layer ([0073]: conductive layer 71 includes a plurality of layers arranged on the walls of the TSV 70 between the conductive layer 71 and the substrate 31 acting as an adhesion promotion layer, a diffusion barrier and a seed layer, for example, Ti, TiN and a Cu seed layer; upper portion is a redistribution layer), 
said TSV is directly connected at one end to said metal layer (as shown in Fig. 5); 
a redistribution layer (RDL) ([0073]: 71) connected to another end of said TSV (as shown in Fig. 5).
Birner does not expressly teach that a plurality of metal layers located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device.
Alternatively, should the interpretation of TSV and RDL be different from what is intended, see below for additional disclosure introducing obviousness.
Birner does not expressly teach 
said TSV is directly connected at one end to said metal layer; 
a redistribution layer (RDL) connected to another end of said TSV, and 
wherein said RDL is embedded in said back surface of said silicon substrate,
Kuo teaches (e.g., Figs.2A-2D) a method for forming a semiconductor device comprising a redistribution layer (RDL) ([0017]: 26) and a silicon substrate ([0017]: 2). 
Kuo further teaches that said RDL ([0017]: 26) is embedded in said silicon substrate ([0017]: silicon substrate 2; the shallow trenches 201, 202 and 203 are used to embed the RDL 26).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to form the redistribution layers (RDLs) of Birner in the shallow trenches of Kuo and thus arrive at embedded redistribution layers (RDLs), as taught by Kuo, for the advantage of protecting the bulk of the redistribution layers from the external upper environment.
Furthermore, it would have been obvious because all the claimed elements (redistribution layers, trenches) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention or effective filling date. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Samoilov teaches (e.g., Figs. 2-3) a semiconductor comprising a plurality of metals ([0033]-[0034]: 304: barrier/seed layers and 306) comprising a first metal layer ([0030]-[0031]: 102),
connected to doped regions ([0031]: diodes are formed by doped regions) on the front surface of the silicon substrate ([0030]: region of substrate 112 near device 111) to form semiconductor structures of the semiconductor device (Fig. 3, CMOS device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Takao, the device comprising a plurality of metal layers comprising a first metal layer located on said front surface and connected to doped regions on the front surface of the silicon substrate to form semiconductor structures of the semiconductor device, as taught by Samoilov, for the benefit of preventing metal form the via structure to diffuse through the underlayer device.
Regarding claim 8: Birner, Kuo, Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends,
wherein said step of forming the TSV comprises: 
etching a trench (Birner: [0073]: 70) in said silicon substrate for forming a connection pad (Birner: 47) of said TSV; 
depositing a copper layer (Birner: layer 43 that corresponds to layer 71 is a copper layer, see [0049] and [0073]) in said trench and in said hole to form said TSV,
wherein said copper layer does not completely fill said hole (Birner: [0073]: copper layer 71 does not completely fill the hole; there is a gap 73). 
Birner as modified by Kuo does not expressly teach
etching a hole through said silicon substrate to said metal layer.
Takao teaches (e.g., Figs. 3-5) a method comprising etching a hole ([0059]: 17) through a silicon substrate ([0059]: silicon substrate 10) and a method of forming a metal layer ([0059]: 11).
Takao further teaches etching a hole  ([0059]: 17) through said silicon substrate ([0059]: silicon substrate 10) to said metal layer ([0059]: 11).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Birner as modified by Kuo, the method of etching a hole through said silicon substrate to said metal layer, as taught by Takao, for the benefit of limiting the etching process, using the metal as an etch stop and thus, avoid over etching the substrate into the underlying structure.
Regarding claim 9: Birner, Kuo, Takao and Samoilov teach the claim limitation of the method according to claim 8, on which this claim depends,
Birner as modified by Kuo and Takao teaches that said step of forming said TSV further comprises, before said step of depositing said copper layer, providing a layer stack comprising at least an isolation layer (Takao: [0059]: 30) and a barrier layer (Birner: [0073]: layer 71 includes a barrier deposited before the outer copper layer) coating the walls of said hole.
Moreover, Kuo teaches wherein said step of forming said TSV further comprises, before said step of depositing said copper layer, providing a layer stack comprising at least an isolation layer ([0016]: 22) and a barrier layer ([0016]: 23) coating the walls of said hole ([0016]: 201, 202).
Regarding claim 10: Birner, Kuo, Takao and Samoilov teach the claim limitation of the method according to claim 8, on which this claim depends,
 wherein said step of depositing copper comprises performing electrochemical deposition (ECD) (Birner: [0035] and [0073]: electroplating is an electrochemical deposition).
Regarding claim 11: Birner, Kuo, Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends.
Birner as modified by Kuo and Takao, Samoilov teaches that said step of forming said RDL comprises:
etching one more trenches (Kuo: [0016]: 201, 202) in said silicon substrate 308 for forming metal lines and/or metal pads of said RDL (Kuo: [0016]); and 
filling said trenches with copper (Kuo: [0016]). 
Regarding claim 12: Birner, Kuo, Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends.
 further comprising performing a wet etch to remove excess copper (Kuo: [0017]: chemical-mechanical polishing (CMP) process mainly for polishing the metal (Cu) layer and another CMP process for polishing the barrier layer 23). 
Regarding claim 15: Birner, Kuo, Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends,
Birner as modified by Kuo, Takao and Samoilov teaches that said first metal layer is in a backend stack of said semiconductor device (Birner: [0055]: 47 is a metal layer)/ (Samoilov: Fig. 3, [0025]-[0034]: CMOS in backend stack).
Regarding claim 16: Birner, Kuo and Takao teach the claim limitation of the method according to claim 7, on which this claim depends,
forming a semiconductor device comprises forming a complementary metal oxide semiconductor (CMOS) device and/or a Micro Electrical Mechanical Systems (MEMS) device (Birner: [0070] and [0072]-[0073]: the device is formed using a CMOS technology device) / (Samoilov: Fig. 3, [0025]-[0034]: CMOS in backend stack)..

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Birner et al. (US 2017/0372985 A1) in view of Kuo (US 2015/0076694 A1), Takao (US 2004/0137701 A1) and Samoilov et al. (US 2010/0187557 A1) as applied above and further in view of Gan et al. (US 2014/0015136 A1).
Regarding claim 4: Birner, Kuo, Takao and Samoilov teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Birner as modified by Kuo does not expressly teach that the device further comprises a protection layer covering copper in said RDL and TSV.
Gan teaches (e.g., Figs. 3-11) a semiconductor device comprising a redistribution layer (RDL) ([0066]: 220) and a through silicon via (TSV) ([0066]: 270/280).
Gan further teaches a protection layer ([0066]: 290) covering copper in said RDL ([0066]: 220) and TSV (TSV) ([0066]: 270/280).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Birner as modified by Kuo, the protection layer covering copper in said RDL and TSV, as taught by Gan, for the advantage of protecting the underlying interconnection layer from humidity and foreign particles.
Regarding claim 5: Birner, Kuo, Takao, Samoilov and Gan teach the claim limitation of the semiconductor device according to claim 4, on which this claim depends.
wherein said protection layer comprises at least one passivation layer (Gan: [0048]: layer 290 comprises a passivation layer).
Regarding claim 13: Birner, Kuo, Takao and Samoilov teach the claim limitation of the method according to claim 7, on which this claim depends.
Birner as modified by Kuo does not expressly teach that the method further comprises providing a protection layer covering copper in said RDL and TSV.
Gan teaches (e.g., Figs. 3-11) a method for forming a semiconductor device comprising providing a redistribution layer (RDL) ([0066]: 220) and a through silicon via (TSV) ([0066]: 270/280).
Gan further teaches providing a protection layer ([0066]: 290) covering copper in said RDL ([0066]: 220) and TSV (TSV) ([0066]: 270/280).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Birner as modified by Kuo, the method of proving a protection layer covering copper in said RDL and TSV, as taught by Gan, for the advantage of protecting the underlying interconnection layer from humidity and foreign particles.
Regarding claim 14: Birner, Kuo and Takao, Samoilov and Gan teach the claim limitation of the method according to claim 13, on which this claim depends,
wherein said step of providing a protection layer comprises depositing at least one passivation layer (Gan: [0048]: layer 290 comprises a passivation layer).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection is based on the new limitation introduced and change in scope of the claimed invention; moreover, the new ground of rejection does not rely solely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu et al. US 20130207260 A1 (Figs. 1-17) teaches a silicon substrate ([0013]: 11) a TSV using a though hole ([0013]: 113) including TSV conductive material ([0013]: 31) a metal layer ([0013] and [0035]: 12/23) and a redistribution layer (RDL) ([0042]: 39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826